


SALE OF ASSETS AGREEMENT




THIS SALE OF ASSETS AGREEMENT (this “Agreement”) is made and entered into as of
June 15, 2012 by and between GREEN GLOBAL INVESTMENTS, INC., a Florida
corporation (“Seller”), CHINA CLEAN & RENEWABLE ENERGY LIMITED, a corporation
formed under the laws of Hong Kong (“CCRE”) and POWER PACIFIC HOLDINGS LIMITED,
a British Virgin Islands corporation (“Power Pacific”).




Premises




WHEREAS, Seller owns one hundred percent (100%) of the issued and outstanding
capital stock of CCRE the (“CCRE Shares”);




WHEREAS, CCRE and its wholly-owned subsidiaries Renewable Energy Enterprises
(Shanghai) Company, Ltd., a company formed under the laws of the Peoples
Republic of China (“REESC”), and EEP Ltd., a company formed under the laws of
Hong Kong (“EEP” and collectively with REESC, the “CCRE Subsidiaries”)  For
purposes of this Agreement, CCRE and CCRE Subsidiaries shall herein collectively
be referred to as simply “CCRE” have received a Valuation Report dated June 11,
2012 from Chan Man Fai, Certified Public Accountant, which estimated the value
of CCRE as of March 31, 2012 to be of negligible net worth, based in part on the
value of the assets of CCRE compared to the liabilities and obligations, past,
current, contingent or otherwise of CCRE and all of its subsidiaries;




WHEREAS, Based on the financial statement of CCRE dated March 31, 2012, (which
was entitled as “China Clean and Renewable Energy Limited and Subsidiaries
Consolidated Balance Sheets”), and hereinafter referred to as the “Financial
Statement”, a copy of which has been attached as Appendix A as the authoritative
reference document for this Agreement, the amount of total liabilities exceeded
that of the total assets by $970,934 (“Net Deficit”).




WHEREAS, Power Pacific desires to acquire the assets of CCRE from Seller (the
“Acquisition”) in exchange for Power Pacific to assume an amount of CCRE’s
liability up to the sum of the net book value of the assets to be taken over
plus forty percent (40%) of the Net Deficit stated on the Financial Statement
(the “Consideration”); and








--------------------------------------------------------------------------------

WHEREAS, Seller desires to sell all of the assets of CCRE to Power Pacific for
the Consideration upon the terms and conditions set forth herein;  




WHEREAS, Seller further agrees, as part of this Agreement, to take up the
remaining balance of the liability of CCRE as stated on the Financial Statement
(“Remaining Liability”) as Seller’s own liabilities;




WHEREAS, The Board of Directors of Seller has received the written opinion of
Chan Man Fai, Certified Public Accountant, that the Consideration to be paid in
the Acquisition is fair, from a financial point of view, and the Board of
Directors has unanimously approved and authorized this Agreement, the
Acquisition and the other transactions contemplated hereby, and has deemed this
Agreement, the Acquisition and the other transactions contemplated hereby to be
advisable and fair to, and in the best interests of Seller and its stockholders;




NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:




1.

Purchase and Sale of CCRE Shares.  To properly reflect this Sale of Assets
Agreement between the parties, on Closing (as hereinafter defined), Seller
shall:

a.

assign, transfer all  the CCRE Shares to Power Pacific in exchange for the
Consideration, and Seller shall assign, transfer and pledge the CCRE Shares to
Power Pacific;

b.

deliver to Power Pacific the certificates representing the CCRE Shares, duly
endorsed for transfer (or with executed stock powers) so as to convey good and
marketable title to the CCRE Shares to Power Pacific;

c.

eliminate all amounts due from CCRE according to the Financial Statements;

d.

issue a 3-year, unsecured note in the amount of $582,560, which is equivalent to
the Remaining Liability and with an annual interest at a rate of 4%, payable to
CCRE (“Note Payable”); and

e.

pay the interests accrued on the Note Payable, in arrear, on a yearly basis;
while the principle of the Note Payable on the third anniversary day





--------------------------------------------------------------------------------




2.

Representations and Warranties of Power Pacific :.  Power Pacific represents and
warrants to Seller as follows:

(a)

Corporate Organization.  Power Pacific is a corporation duly organized, validly
existing and in good standing under the laws of British Virgin Islands, and is
entitled to own or lease its properties and to carry on its business as and in
the places where such properties are now owned, leased or operated and such
business is now conducted.  Power Pacific is qualified to do business as a
foreign corporation in each jurisdiction, if any, in which it is required to be
so qualified.

(b)

Authorization; Enforceability.  Power Pacific has all necessary corporate power
and authority to execute this Agreement and perform its obligations hereunder.
 This Agreement constitutes the valid and binding obligation of Power Pacific
enforceable against Power Pacific in accordance with its terms, except as may be
limited by bankruptcy, moratorium, insolvency or other similar laws generally
affecting the enforcement of creditors’ rights.  

(c)

No Violation.  The execution, delivery and performance of this Agreement by
Power Pacific and the consummation of the Acquisition and the other transactions
contemplated hereby will not:  (i) violate, breach or be in conflict with any
provisions of the charter or bylaws or equivalent governing document of  Power
Pacific; (ii) with or without the giving of notice or passage of time, or both,
violate, conflict with or result in the breach of any of the terms of, result in
a material modification of, otherwise give any other contracting party the right
to terminate, or constitute a default under, any contract or other agreement to
which Power Pacific is a party or by or to which it or any of its assets or
properties may be bound or subject; (iii) violate any order, judgment,
injunction, award or decree of any court, arbitrator or governmental or
regulatory body against, or binding upon, Power Pacific, or upon the properties
or business of Power Pacific; or (iv) violate any statute, law or regulation of
any jurisdiction applicable to the Acquisition or the other transactions
contemplated herein.

(d)

Consents and Approvals.  No filing with, and no permit, authorization, consent
or approval of any public body or authority, other than any filing required by
the United States Securities and Exchange Commission (the “SEC”), or any third
party is necessary for the consummation by Power Pacific of the Acquisition or
the other transactions contemplated by this Agreement.

(e)

Litigation.  There is no action, suit or proceeding pending or threatened, or
any investigation, at law or in equity, before any arbitrator, court or other
governmental





--------------------------------------------------------------------------------

authority, pending or threatened, nor any judgment, decree, injunction, award or
order outstanding, against or in any manner involving Power Pacific  or any of
Power Pacific’s properties or rights which:  (i) could reasonably be expected to
have an adverse effect on Power Pacific’s performance under this Agreement; (ii)
could reasonably be expected to have an adverse effect on Seller’s rights under
this Agreement; or (ii) could reasonably be expected to materially and adversely
affect consummation of the Acquisition or any of the other transactions
contemplated by this Agreement.

(f)

Investment Matters.  Power Pacific is an “accredited investor” within the
meaning of Section 506 of Regulation D promulgated under the United States
Securities Act of 1933, as amended (the “Securities Act”).  Power Pacific is
acquiring the CCRE Shares for investment purposes only, and not with a view to,
or for, any public resale or other distribution thereof.  Power Pacific
acknowledges that the CCRE Shares have not been registered under the Securities
Act or any state securities laws and that the CCRE Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless such transfer, sale, assignment, pledge, hypothecation or other
disposition is pursuant to the terms of an effective registration statement
under the Securities Act and is registered under any applicable state or foreign
securities laws or pursuant to an exemption from registration under the
Securities Act and any applicable state or foreign securities laws.  Power
Pacific:  (i) has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of the
Acquisition and the other transactions contemplated under this Agreement; (ii)
is prepared to bear the economic risk of the Acquisition for an indefinite
period and can afford a complete loss thereof; and (iii) has consulted with its
own legal, financial, tax and other advisors to the extent it has deemed
appropriate in connection with the Acquisition.  

(g)

Brokerage Fees.  There are no rights to brokerage commissions, finders’ fees or
similar compensation in connection with the Acquisition or the other
transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of Power Pacific or any of its affiliates,
officers, employees or directors.

3.

Representations and Warranties of Seller.  Seller hereby represent and warrant
to Power Pacific as follows:

(a)

Continue to assume remaining balance of net deficits as liabilities to CCRE.
  Seller, as part of this Agreement, agrees to continue to assume the remaining
balance of the net deficits as stated in the March 31, 2012 financial statements
as liabilities to CCRE (Assumed Liabilities).  The terms for such Assume
Liabilities is set at 4% interest per annum on





--------------------------------------------------------------------------------

the outstanding principal amount, payable within three (3) years from the date
of this Agreement. Seller agrees to enter in a separate agreement with CCRE
covering the terms of such Assumed Liabilities as stated herein.

(b)

Ownership of CCRE Shares.  Seller is the sole owner, beneficially and of record,
of the CCRE Shares free and clear of any and all liens, claims or other
encumbrances.  At the Closing (as hereinafter defined), Power Pacific will
acquire valid title to and complete ownership of the CCRE Shares, free and clear
of any and all liens, claims or other encumbrances whatsoever.

(c)

Corporate Organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida, and is
entitled to own or lease its properties and to carry on its business as and in
the places where such properties are now owned, leased or operated and such
business is now conducted.  Seller is qualified to do business as a foreign
corporation in each jurisdiction, if any, in which it is required to be so
qualified.

(d)

Authorization; Enforceability.  Seller has all necessary corporate power and
authority to execute this Agreement and perform its obligations hereunder.  This
Agreement constitutes the valid and binding obligation of Seller enforceable
against Seller in accordance with its terms, except as may be limited by
bankruptcy, moratorium, insolvency or other similar laws generally affecting the
enforcement of creditors’ rights.  

(e)

No Violation.  The execution, delivery and performance of this Agreement by
Seller and the consummation of the Acquisition and the other transactions
contemplated hereby will not:  (i) violate, breach or be in conflict with any
provisions of the charter or bylaws or equivalent governing document of Seller;
(ii) with or without the giving of notice or passage of time, or both, violate,
conflict with or result in the breach of any of the terms of, result in a
material modification of, otherwise give any other contracting party the right
to terminate, or constitute a default under, any contract or other agreement to
which Seller is a party or by or to which it or any of its assets or properties
may be bound or subject; (iii) violate any order, judgment, injunction, award or
decree of any court, arbitrator or governmental or regulatory body against, or
binding upon, Seller, or upon the properties or business of Seller; or (iv)
violate any statute, law or regulation of any jurisdiction applicable to the
Acquisition or the other transactions contemplated herein.

(f)

Consents and Approvals.  No filing with, and no permit, authorization, consent
or approval of any public body or authority, other than any filing required by
the SEC, or





--------------------------------------------------------------------------------

any third party is necessary for the consummation by Seller of the Acquisition
or the other transactions contemplated by this Agreement.

(g)

Litigation.  There is no action, suit or proceeding pending or threatened, or
any investigation, at law or in equity, before any arbitrator, court or other
governmental authority, pending or threatened, nor any judgment, decree,
injunction, award or order outstanding, against or in any manner involving
Seller or any of Seller’s properties or rights which:  (i) could reasonably be
expected to have an adverse effect on Seller’s performance under this Agreement;
(ii) could reasonably be expected to have an adverse effect on Power Pacific’s
rights under this Agreement; or (ii) could reasonably be expected to materially
and adversely affect consummation of the Acquisition or any of the other
transactions contemplated by this Agreement.

(h)

Brokerage Fees.  There are no rights to brokerage commissions, finders’ fees or
similar compensation in connection with the Acquisition or the other
transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of Seller or any of its affiliates, officers,
employees or directors.

4.

Representations and Warranties of CCRE.  CCRE hereby represent and warrant to
Power Pacific as follows:

(a)

Corporate Organization.  CCRE is a corporation duly organized, validly existing
and in good standing under the laws of  Hong Kong, and is entitled to own or
lease its properties and to carry on its business as and in the places where
such properties are now owned, leased or operated and such business is now
conducted.  CCRE is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which it is required to be so qualified.

(b)

Authorization; Enforceability.  CCRE has all necessary corporate power and
authority to execute this Agreement and perform its obligations hereunder.  This
Agreement constitutes the valid and binding obligation of CCRE enforceable
against CCRE in accordance with its terms, except as may be limited by
bankruptcy, moratorium, insolvency or other similar laws generally affecting the
enforcement of creditors’ rights.  

(c)

No Violation.  The execution, delivery and performance of this Agreement by CCRE
and the consummation of the Acquisition and the other transactions contemplated
hereby will not:  (i) violate, breach or be in conflict with any provisions of
the charter or bylaws or equivalent governing document of CCRE; (ii) with or
without the giving of notice or passage of time, or both, violate, conflict with
or result in the breach of any of the terms of, result in a





--------------------------------------------------------------------------------

material modification of, otherwise give any other contracting party the right
to terminate, or constitute a default under, any contract or other agreement to
which CCRE is a party or by or to which it or any of its assets or properties
may be bound or subject; (iii) violate any order, judgment, injunction, award or
decree of any court, arbitrator or governmental or regulatory body against, or
binding upon, CCRE, or upon the properties or business of CCRE; or (iv) violate
any statute, law or regulation of any jurisdiction applicable to the Acquisition
or the other transactions contemplated herein.

(d)

Consents and Approvals.  No filing with, and no permit, authorization, consent
or approval of any public body or authority, other than any filing required by
the SEC, or any third party is necessary for the consummation by CCRE of the
Acquisition or the other transactions contemplated by this Agreement.

(e)

Litigation.  There is no action, suit or proceeding pending or threatened, or
any investigation, at law or in equity, before any arbitrator, court or other
governmental authority, pending or threatened, nor any judgment, decree,
injunction, award or order outstanding, against or in any manner involving CCRE
or any of CCRE’s properties or rights which:  (i) could reasonably be expected
to have an adverse effect on CCRE’s performance under this Agreement; (ii) could
reasonably be expected to have an adverse effect on Power Pacific’s rights under
this Agreement; or (ii) could reasonably be expected to materially and adversely
affect consummation of the Acquisition or any of the other transactions
contemplated by this Agreement.

(f)

Brokerage Fees.  There are no rights to brokerage commissions, finders’ fees or
similar compensation in connection with the Acquisition or the other
transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of CCRE or any of its affiliates, officers,
employees or directors.

(g)

Real Estate; Leasehold.  Except as contained in any registration statement,
proxy statement, report, schedule, form, certification or other document filed
by Seller with, or furnished by Seller with or to, the SEC since November 19,
2007, including all amendments thereto (collectively, the “Seller SEC
Documents”), neither CCRE or the CCRE Subsidiaries own any real property.
 Except as would not be material to CCRE and the CCRE Subsidiaries as a whole,
the Seller SEC Documents sets forth an accurate and complete list of each lease
pursuant to which any real property is being leased to CCRE or the CCRE
Subsidiaries.  

(h)

Financial Statements.  The financial statements related to CCRE contained or
incorporated into the Seller SEC Documents:  (i) comply as to form in all
material respects





--------------------------------------------------------------------------------

with the published rules and regulations of the SEC applicable thereto; (ii)
were prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered (except as may be indicated in the notes to such financial
statements or, in the case of unaudited financial statements, as permitted under
the Securities Act the United States Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) or any form or regulation promulgated thereunder,
and except that the unaudited financial statements may not contain footnotes and
are subject to normal and recurring year-end adjustments); and (iii) fairly
presented in all material respects the consolidated financial position of CCRE
and the CCRE Subsidiaries as of the respective dates thereof and the
consolidated results of operations and cash flows of CCRE and the CCRE
Subsidiaries for the periods covered thereby.

(i)

Absence of Changes; No Undisclosed Liabilities.  Except as disclosed in the
Seller SEC Documents, CCRE has not incurred any liability material to CCRE on a
consolidated basis, except in the ordinary course of its business, consistent
with past practices; suffered a change, or any event involving a prospective
change, in the business, assets, financial condition, or results of operations
of CCRE which has had, or is reasonably likely to have, individually or in the
aggregate, a material adverse effect, (other than as a result of changes or
proposed changes in federal or state regulations of general applicability or
interpretations thereof, changes in generally accepted accounting principles,
and changes that could, under the circumstances, reasonably have been
anticipated in light of disclosures made in writing by Seller to Power Pacific
pursuant hereto).  CCRE does not have any liability (and CCRE is not aware of
any basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against it giving rising to
any liability which individually or is in the aggregate are reasonably likely to
have a material adverse effect on CCRE).

(j)

Title to Assets.  CCRE own, and have good and valid title to, all material
assets purported to be owned by them as set forth in the Seller SEC Documents.
 All of said assets are owned by CCRE free and clear of any liens, claims or
encumbrances.  CCRE or the CCRE Subsidiaries are the lessees of, and hold valid
leasehold interests in, all material leased assets purported to be owned by them
as set forth in the Seller SEC Documents.   Except as would not be material, the
assets owned or leased by CCRE or the CCRE constitute all the assets used in the
business of CCRE (including all books, records, computers and computer programs
and data processing systems) and are in good condition (subject to normal wear
and tear and immaterial impairments of value and damage.)

(k)

Capitalization of CCRE.  The authorized capital stock of CCRE consists of
1,000,000 shares of common stock of which 1,000,000 shares are presently issued
and





--------------------------------------------------------------------------------

outstanding and owned by Seller.  CCRE has not granted, issued or agreed to
grant, issue or make available any warrants, options, subscription rights or any
other commitments of any character relating to the unissued shares of capital
stock of CCRE.  All of the CCRE Shares are duly authorized and validly issued,
fully paid and non-assessable.

(l)

Contracts.  A copy of each of the material contracts, instruments, mortgages,
notes, security agreements, leases, agreements, or understandings, whether
written or oral, to which CCRE is a party that relates to or affects the assets
or operations of CCRE or to which CCRE’s assets or operations may be bound or
subject (collectively, the “Contracts”), has been provided to Power Pacific.
 Each of the Contracts is a valid and binding obligation of CCRE and in full
force and effect, except for where the failure to be in full force and effect
would not, individually or in the aggregate, have a material adverse effect.
 For purposes of this Agreement a material contract shall be any contract or
agreement involving consideration in excess of $10,000.  There are no existing
defaults by CCRE thereunder or, to the knowledge of CCRE, by any other party
thereto, which defaults, individually or in the aggregate, would have a material
adverse effect.

(m)

Taxes.  All required tax returns or federal, state, county, municipal, local,
foreign and other taxes and assessments have been properly prepared and filed by
CCRE for all years for which such returns are due unless an extension for filing
any such return has been properly prepared and filed.  Any and all federal,
state, county, municipal, local, foreign and other taxes, assessments, including
any and all interest, penalties and additions imposed with respect to such
amounts have been paid or provided for.

(n)

Intellectual Property.  For purposes of this Agreement, “Intellectual Property”
means trademarks (registered or unregistered), service marks, brand names,
certification marks, trade dress, assumed names, trade names, and other
indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patented, patentable, or not in any jurisdiction; trade secrets and confidential
information and rights in any jurisdiction to limit the use or disclosure
thereof by any person; writings and other works of authorship, whether
copyrighted, copyrightable, or not in any jurisdiction; registration or
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof; any similar intellectual property or proprietary
rights and computer programs and software (including source code, object code,
and data); licenses, immunities, covenants not to sue, and the like relating to
the foregoing; and any claims or causes of action arising out of or





--------------------------------------------------------------------------------

related to any infringement or misappropriation of any of the foregoing.  Except
to the extent that any inaccuracy of any of the following (or the circumstances
giving rise to such inaccuracy), in the aggregate, would not reasonably be
expected to have a material adverse effect on CCRE: (i) CCRE owns, or is
licensed or otherwise has the legally enforceable right to use (in each case,
clear of any liens or encumbrances of any kind), all Intellectual Property used
in or necessary for the conduct of its business as currently conducted; (ii) no
claims are pending or, to the knowledge of CCRE, threatened that CCRE is
infringing on or otherwise violating the rights of any person with regard to any
Intellectual Property used by, owned by, and/or licensed to CCRE or any of its
subsidiaries; (iii) as of the date of this Agreement, to the knowledge of
Seller, no person is infringing on or otherwise violating any right of CCRE with
respect to any Intellectual Property owned by and/or licensed to CCRE; and (iv)
as of the date of this Agreement, CCRE has not received any notice of any claim
challenging the ownership or validity of any Intellectual Property owned by CCRE
or challenging CCRE’s license or legally enforceable right to use any
Intellectual Property licensed or otherwise legally used by it.

5.

Covenants.

(a)

Examinations and Investigations.  Prior to the Closing, the parties acknowledge
that they have been entitled, through their employees and representatives, to
make such investigation and verification of the assets, properties, business and
operations, books, records and financial condition of the others, including
communications with suppliers, vendors and customers, as they each may
reasonably require.  No investigation by a party hereto shall, however, diminish
or waive in any way any of the representations, warranties, covenants or
agreements of the other party under this Agreement.  

(b)

Expenses.  Each party hereto agrees to pay its own costs and expenses incurred
in negotiating this Agreement and consummating the transactions described
herein.

(c)

Further Assurances.  The parties shall execute such reasonable documents and
other papers and take such further reasonable action as may be reasonably
required or desirable to carry out the provisions hereof and the Acquisition and
the other transactions contemplated hereby.  

6.

The Closing.  The closing of the Acquisition (the “Closing”) shall take place
simultaneously upon the execution of this Agreement by each of Seller and Power
Pacific.  At and after the Closing, the parties hereto agree to work together to
negotiate and execute any and all reasonable documents necessary to effect the
purpose and intent of this Agreement and the Acquisition.





--------------------------------------------------------------------------------



7.

Survival of Representations and Warranties.  The representations and warranties
made by each of the parties hereto shall survive for a period of six (6) months
(the “Survival Period”) following the Closing.

8.

Indemnification.

(a)

Obligation of Power Pacific to Indemnify.  Power Pacific hereby agrees to
indemnify, defend and hold harmless Seller, from and against any losses,
liabilities, damages, deficiencies, costs or expenses (including interest,
penalties and reasonable attorneys’ fees and disbursements) (a “Loss”) based
upon, arising out of, or otherwise due to any inaccuracy in or any breach of any
representation, warranty, covenant or agreement of Power Pacific contained in
this Agreement or in any document or other writing delivered pursuant to this
Agreement.  Such obligation to indemnity shall expire upon the expiration of the
Survival Period.

(b)

Obligation of Seller to Indemnify.  Seller hereby agrees to indemnify, defend
and hold harmless Power Pacific, from and against any Loss based upon, arising
out of, or otherwise due to any inaccuracy in or any breach of any
representation, warranty, covenant or agreement of Seller or CCRE contained in
this Agreement or in any document or other writing delivered pursuant to this
Agreement.  Such obligation to indemnity shall expire upon the expiration of the
Survival Period.

9.

Miscellaneous.

(a)

Publicity.  No press release or other announcement concerning this Agreement,
the Acquisition or the other transactions contemplated hereby shall be issued by
either party hereto at any time without the prior written consent of the other
party.  Notwithstanding the foregoing, either party may disclose information
about this Agreement, the Acquisition or the other transactions contemplated
hereby solely to the extent required by applicable law, regulation or court
order, including, without limitation, any regulation or rule adopted by the
United States Securities and Exchange Commission.

(b)

Assignment.  Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party hereto.

(c)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to each of their permitted successors and
assigns.

(d)

Severability.  In the event that any one or more provisions of this Agreement
shall for any reason be held to be invalid, illegal or unenforceable, any such
invalid,





--------------------------------------------------------------------------------

illegal or unenforceable provision shall be treated as modified to the least
extent necessary to rectify its invalidity, illegality or unenforceability, and
shall be enforced as so modified.  If no feasible modification shall save such
provision, it will be severed from the remainder of this Agreement, as
appropriate.  The remaining provisions of this Agreement shall be unimpaired,
and remain in full force and effect.

(e)

Attorneys’ Fees.  In the event of any controversy, claim or dispute among the
parties arising out of or related to this Agreement, the prevailing party shall
be entitled to receive from the other party reasonable costs and attorneys’ fees
that are actually incurred, provided that any attorneys’ fees shall be charged
at the regular hourly rate of the attorney(s) providing the services.

(f)

Headings.  The headings in this Agreement are for the purpose of convenience
only.  They are not intended to be a material part of the Agreement, and in the
event of any conflict between the heading and the text, the text shall govern.

(g)

Governing Law; Venue.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida, without regard to its
conflicts of law provisions.  The parties agree to, and do hereby, submit to the
exclusive jurisdiction of the state or federal courts of competent jurisdiction
sitting in the State of Florida to hear and resolve disputes arising out of, or
related to this Agreement, and agree that the exclusive venue for all such
actions shall be in Orange County, Florida.

(h)

Entire Agreement; Amendment.  This Agreement contains the entire agreement
between the parties as to the subject matter hereof.  This Agreement supersedes
all prior oral and written agreements between the parties with respect to the
subject matter hereof.  This Agreement may not be modified or amended except in
a writing signed by an authorized representative of each party.

(i)

Waiver.  A failure of either party to enforce at any time any of the provisions
of this Agreement, or to require at any time performance of any of the
provisions hereof, shall in no way affect the full right to require such
performance at any time thereafter.  No waiver shall be deemed a waiver of any
other breach, or any other term or condition hereof.

(j)

Notices.  Any and all notices, demands, consents, approvals, offers, elections
and other communications required or permitted under this Agreement shall be
deemed adequately given if in writing and the same shall be delivered either in
hand, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice,





--------------------------------------------------------------------------------

post-paid and registered or certified with return receipt requested (if by
mail), or with all freight charges prepaid (if by Federal Express or similar
carrier).  All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
receipt or refusal, except that whenever under this Agreement a notice is either
received on a day which is not a business day or is required to be delivered on
or before a specific day which is not a business day, the day of receipt or
required delivery shall automatically be extended to the next business day.  All
notices permitted or required to be given hereunder shall be addressed as
follows:

if to Seller:

2200 Lucien Way,

Suite 340, Maitland FL 32751-7019







with a copy to:

Randolph H. Fields

301 East Pine Street, Suite 1400

P.O. Box 3068

Orlando, Florida 32802-3068







if to CCRE:

1901, 74-77 Connaught

Road, Central, Hong Kong




with a copy to:

Randolph H. Fields

301 East Pine Street, Suite 1400

P.O. Box 3068

Orlando, Florida 32802-3068







if to Power Pacific:

Suite 1902, 74-77 Connaught

                 

Road, Central, Hong Kong







with a copy to:

7B, Yardley Commercial Building,

3 Connaught Road West, Hong Kong

  








--------------------------------------------------------------------------------



(k)

Counterparts; Electronic Signatures.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement. Signatures to this
Agreement may be exchanged by electronic means and shall have the same legal
effect as the exchange of original signatures.







[Signatures appear on the following page]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.




“Seller”

 

“Power Pacific”

 

 

 

GREEN GLOBAL INVESTMENTS, INC.,

 

POWER PACIFIC HOLDINGS LIMITED,

a Florida corporation

 

A British Virgin Island Corporation

 

 

 

By:

/s/Richard A. Asta

 

By:

/s/Kenneth Yee

Name:

Richard A. Asta

 

Name:

Kenneth Yee

Title:

CEO

 

Title:

 

 

 

 

 

 

 

“CCRE”

 

 

 

 

 

CHINA CLEAN & RENEWABLE ENERGY LIMITED, a corporation formed under the laws of
Hong Kong

 

 

 

 

 

By:

/s/Chin Wan Tang

 

 

 

Name:

Chin Wan Tang

 

 

 

Title:

Director

 

 

 











--------------------------------------------------------------------------------

Apendix A – Financial Statements

CCRE dated March 31, 2012








--------------------------------------------------------------------------------




CHINA CLEAN & RENEWABLE ENERGY LIMITED AND SUBSIDIARIES

CONSOLIDATED BALANCE SHEETS

(Unaudited)




 

 

 

As of

 

 

March 31,2012

ASSETS

 

 

 

Current Assets

 

 

 

Cash

 

$

95,587

Restricted cash

 

 

406,478

Accounts receivable

 

 

65,254

Deferred charges

 

 

24,633

Deposits

 

 

14,029

Inventory

 

 

337,494

Total Current Assets

 

$

943,475

 

 

 

 

Fixed Assets, net

 

 

25,010

 

 

 

 

Total Assets

 

$

968,484

 

 

 

 

LIABILITIES AND STOCKHOLDERS' DEFICIT

 

 

 

 

 

 

Current Liabilities

 

 

 

  Amount due to Ultimate Holding Company

$

46,386 

   Bank loan

 

 

353,574 

   Loan payable

 

 

341,288 

Note payable - related party

 

932,527 

   Accounts payable and accrued expenses

 

265,642 

Total Current Liabilities

$

1,939,418 

 

 

 

 

Stockholders' (Deficit) Equity

 

 

   1,000,000 Ordinary Shares paid up at $0.129 par value

$

129,000 

 Accumulated Losses

 

 

(1,099,934)

Net Deficit

 

$

(970,934)

 

 

 

 

Total Liabilities and Stockholders' Deficit

$

968,484 









